Citation Nr: 1735073	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB). 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated into the Veteran's VBMS file.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PFB barbae affected less than five percent of his entire body and less than five percent of exposed areas; systemic therapy has not been required.

2. The preponderance of the evidence of record is against a finding that an acquired psychiatric disorder, claimed as PTSD and anxiety disorder, is of service onset or otherwise related thereto, or that a psychosis manifested itself to a compensable degree within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for PFB have not been met. 38 U.S.C.A.§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7813 (2016). 

2.  The criteria for service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety disorder, have not been met. 38 U.S.C.A. §§ 101, 106, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  VA examined the Veteran twice for an acquired psychiatric disorder - in July 2012 and  December 2015.  VA also examined the Veteran for PFB in February 2014 and December 2015.  

Taken together, these examinations are adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the RO has complied with the previous Remand directives with regards to the PFB claim. 

II.  Initial Rating for PFB

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's PFB has been assigned a noncompensable initial rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2016).  The Veteran contends that his symptomatology warrants a compensable rating. 

Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy required during the prior 12-month period.  

A 10 percent disability evaluation is assigned if there is dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  

For a 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the prior 12-month period.  See 38 C.F.R. § 4.118 , Diagnostic Code 7806.

Throughout the pendency of the appeal the Veteran has asserted that his skin condition involves chronic skin irritation and bumps on his beard, chin and neck areas.  However, during the appeal period there is no evidence that the Veteran's condition has worsened.  In a 2014 VA examination the Veteran stated that he shaves about every three to four days using a small disposable razor.  The examiner recommended that the Veteran uses an electric razor to help with his razor bumps.  The examiner noted that Veteran's face and neck were clear on the examination.  The examiner did not observe any rashes, wounds or pus or filled follicles on the day of this VA examination.  The examiner did not state whether the disorder covers at least 5 percent or more of his whole body or exposed area.  The examiner also noted that the Veteran had not received any treatments or procedures for his skin condition.  The Board in a September 2015 Remand ordered the scheduling of a new VA examination to determine the current severity of his symptoms. 

In a December 2015 VA examination, the Veteran stated that he had chronic skin irritation and bumps on his beard, chin and neck area.  The examiner noted that the Veteran did not have any skin conditions that cause any disfiguring of the face, head or neck area.  The examiner opined that his pseudofolliculitis barbae affects less than 5 percent of the Veteran's total body area and less than 5 percent of his covered body area.  One basis for a compensable rating is that at least 5 percent of the exposed skin or entire body be affected.  The Board finds that a compensable rating on this basis is not supported by the evidence.  In a December 2015 medical opinion, the examiner opined that the Veteran's PFB affects less than 5 percent of his total body area and less than 5 percent of the exposed area.  According to the 2015 VA medical examination, all the medications the Veteran is taking are not systemic, they are all creams.  The Veteran was noted to be currently using medications such as clindamycin, benzoyl peroxide, and aquaphilic ointment and ammonium lactate lotion.  These are topical therapy medications.  These medications are not systemic therapy and would therefore not provide a basis for a 10 percent rating under the alternative rating criteria in Diagnostic Code 7806. 

The Board looked at the Veteran's outpatient private treatment records, and they are consistent with the VA examinations.  The PFB covers less than 5 percent of entire body or less than 5 percent of the exposed areas and systemic therapy has not been required.  

For a veteran to receive a rating of 10 percent Diagnostic Code 7806 requires at least 5 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas be affected or intermittent systemic therapy such cortisteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12 months.  Systemic therapy means treatment pertaining to or affecting the body as a whole.  Topical therapy means treatment pertaining to a particular area.  However the evidence in the record does not support a higher rating of 10 percent.  The Veteran receives topical therapy; therefore, he does not warrant the next higher rating of 10 percent.  He also does not meet the requirements for a rating in excess of 10 percent.  The Veteran's PFB does not cover at least 5 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas to warrant 10 percent rating.  

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and entitlement to a compensable disability rating for PFB is denied.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular Consideration

The Veteran through his representative has requested the Board to give him schedular consideration for his PFB. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating assigned herein inadequate. The Veteran's PFB is evaluated as a disability of the skin, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PFB during the period on appeal.  The VA examiner in the December 2015 examination opined that the Veteran's skin condition does not affect his ability to work.  The Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181(1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433(1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

PTSD 

The Veteran claims he has PTSD because of an accident that happened in service when he was in the Marine Corps in October 1978. 

As to the claim for service connection for PTSD, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The available service treatment records and service personnel records are negative for a diagnosis of PTSD.  The Veteran's post-service medical records are also silent for a diagnosis of PTSD.

In July 2012 the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  The Veteran was diagnosed with an anxiety disorder.  The examiner also opined that the Veteran had "provisional PTSD" resulting from an in-service injury.  However, the Board remanded the case for another examination because there was no definite diagnosis for PTSD. 

In the December 2015 VA examination, the examiner opined that the Veteran had no current diagnosis of PTSD.  The examiner stated that the Veteran does not meet the criteria for PTSD.  The Veteran did not meet the Criteria A that is required for a diagnosis for PTSD.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of PTSD at any time during the pendency of the appeal.  See Owens, supra.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the claim on appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for PTSD must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; McClain, supra. 


Acquired Psychiatric Disorder other than PTSD

In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  The Veteran in this case has been diagnosed with anxiety and the Veteran has raised that issue.  The Board will address the issue. 

As to prong one of service connection, the Veteran has a current disability.  The VA examiner in February 2012 and December 2015 diagnosed the Veteran with an anxiety disorder.  The first prong of service connection has been met. 

As to prong two, the service treatment records and separation treatment records are silent on any diagnosis of an anxiety disorder while the Veteran was in active service.  The second prong of service connection has not been met.

As to prong three, the examiner opined in a July 2017 medical addendum that the Veteran's anxiety disorder was not caused by service nor is secondary to his PFB.  The examiner also noted that the Veteran's presentation upon examination was not credible due to exaggerated symptom claiming and the Veteran was prone to making attribution of errors.  The third prong of service connection has not been met.  There is no basis for a grant of service connection for anxiety disorder.

Under these circumstances, service connection for an acquired psychiatric disorder, however diagnosed, cannot be granted.  The preponderance of the evidence is against the claim.



ORDER

Entitlement to an initial compensable rating for PFB is denied. 

Service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety disorder, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


